Title: To James Madison from George W. Erving, 27 May 1808
From: Erving, George W.
To: Madison, James


No. 45 Triplicate
Sir,
Madrid May 27th. 1808.

Mr. Young, charged with my last dispatch, dated  14th. to 23rd. Inst., left this on the morning of the th., with an order from this Government for the discharge of any vessel which he might select amongst those detained at Algeciras under the "blockade" decrees.  That dispatch contained a copy of my note to the Minister of State of May. 5th., (No. 6.) and I mentioned that his Highness the Lieutenant had informed me of his having sent it by Special Courier to the Emperor, & his having Requested his Imperial Majesty’s decision with Respect to the American Vessels detained in Spain: I had two subsequent occasions of conversing with the Lieutenant on the subject, & in both he gave me Reason to hope that the whole of our Vessels would be released.  On the day of Mr. Young’s departure, I Received from the acting Minister of State a note dated 23rd. Inst., communicating an order from the Lieutenant to the Department of Marine, for the discharge of all American Vessels detained in the ports of Spain on account of their having been visited by the English: a copy of that office is herewith inclosed.  This measure I presume to have been taken in consequence of orders from the Emperor; but as the Grand Duke has been for these last few days very unwell I have not been able to see him, & ascertain the fact.  Nothing else of importance has occurred since the departure of Mr. Young.  I have the honor to be, Sir, With the most perfect Respect & Consideration, Your very obedient Servant,

George W Erving


P. S.  I also inclose copy of the Minister of State’s note of the 22nd. Inst., by which he communicated to me the Lieutenant’s order for the discharge of a Vessel at the election of Mr. Young, according to my Request.  The printed paper inclosed, is a very curious letter from Charles the 4th. to Ferdinand, dated Bayonne May 2nd.


GWE


P. S.  There are also inclosed herewith Triplicate of Mr. Aranza’s note to me of May 21st., objecting to a general order for the release of any detained vessel which should be chosen by Mr. Young, & of my Reply of the same date: The originals & duplicates of which notes have been sent with the original & duplicate of Dispatch No. 44.
Also triplicates of a paper marked No. 17. as referred to in the postscript of dispatch No. 44. being the plan for a Spanish national Assembly, to be held at Bayonne on the 15th. June.

GWE


